Citation Nr: 1003650	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-10 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which found that there was not new and 
material evidence to reopen the claim for service connection 
for a skin disorder, which had been originally denied in an 
August 1988 rating decision.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in August 2006.  A copy of the transcript of this 
hearing has been associated with the claims file.  

In the May 2007 Board decision, the Board found that new and 
material evidence had been submitted and reopened the claim.  
The Board remanded the claim for service connection for a 
skin disorder for further development, which has been 
completed.  The claim has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The Veteran was evaluated and treated for a skin disorder 
during service and has complained of receive dermatological 
problems since service.

2.  Current skin disability is reasonably related to his 
active service.  


CONCLUSION OF LAW

Service connection for a skin disorder is reasonably 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  The VCAA has also 
been the subject of various holdings of Federal courts.  

As the Board herein grants the claim for service connection 
for a skin disorder, the need to discuss VA's efforts to 
comply with the VCAA, its implementing regulations, and the 
interpretive jurisprudence, is not necessary.

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran's January 1966 service entrance examination 
reflected a normal skin evaluation.  

In December 1966 , the Veteran was treated for a circular 
lesion on his left forearm and pruritus.  In December 1967, 
he had a skin rash on his left forearm and abdomen, which was 
noted to be a thickened, circular raised lesion.  He had a 
history of allergies.  In January 1968, his skin was 
described as dry and itchy.  

The Veteran's November 1968 service separation examination 
referred to a normal skin evaluation.  

In a May 1988 letter associated with private treatment 
records, a private physician stated that the Veteran had 
received treatment for dermatitis from 1972 to May 1973.  The 
physician noted that in October 1973 the Veteran complained 
of dry skin pruritus, but a rash had not been seen.  January 
1972 treatment records noted that the Veteran had nummular 
eczema on his arms and legs.  The physician opined that the 
eczematous dermatitis was due to exposure to chemicals while 
working for Goodyear.  

During the May 1988 VA dermatology examination, the examiner 
noted the Veteran had hyperpigmented papules scattered 
throughout his beard area as well as areas of macular 
hyperpigmentation on his thighs and calves ranging in size 
from a dime to a half dollar and being extensive in 
distribution.  He was diagnosed as having pseudofollicutitis 
barbae.  It was noted that there were insufficient cutaneous 
findings to warrant any other diagnoses and it was 
recommended that he return in the fall or winter for re-
examination when his skin lesions would be active and 
diagnosable.  

In a November 1997 private treatment record, the Veteran 
sought treatment for a rash on both legs.  

In an October 2003 private treatment record, the Veteran was 
diagnosed as having severe asteatosis with a history of 
nummular eczema.  His skin was xerotic, and his lower 
extremities showed areas of post-inflammatory 
hyperpigmentation.  However, he had no active eczematous 
patches at that time.  He was prescribed liquid moisturizing 
soap and Lidex cream to be applied to active lesions.  

During a June 2004 VA examination, the Veteran's claims file 
was not available for review.  The Veteran's stated that he 
had been diagnosed in service as having a skin allergy and 
since service he has been diagnosed as having jungle rot and 
pseudofolliculitis barbae.  On examination, he was noted to 
have no cutaneous abnormalities of his upper extremities.  He 
had mild patchy hyperpigmentation, but no evidence of 
erythema or acute dermatitis involving the lower extremities.  
He had no abnormalitiesof his face or trunk.  He was 
diagnosed as having dermatitis not otherwise specified.  The 
examiner opined that the Veteran's cutaneous eruption had 
resolved and that he had residual post-inflammatory 
hyperpigmentation.  The examiner stated that it was unclear 
as to the nature of the original inflammatory process or the 
nature of the possible precipitating factors.  The examiner 
concluded that it was less likely than not that the Veteran's 
cutaneous eruption is related to service.  

In the Veteran's March 2005 substantive appeal (VA Form 9), 
he stated that during the service separation examination he 
showed the doctor blotches on his left arm, the back of the 
tricep area, and on his right thigh and bilateral ankles and 
calves.  

In August and September 2006, the Veteran's former wife, 
sister, and sister-in-law submitted letters stating they 
observed blotches on his arms and legs when he returned from 
service.  

During the August 2006 Board hearing, the Veteran stated that 
he had sought ongoing dermatological treatment since service.  
He stated that his skin disorder worsens in the colder 
months.  

In a June 2007 statement, the Veteran noted that while in 
service he had to wear a gas mask as a propeller plane flew 
overhead and sprayed an unknown substance.  He stated that a 
few days later he noticed blotches on his skin.  

During the June 2009 VA examination, in which the claims file 
was not reviewed, the Veteran had two 2.5 centimeter 
hyperpigmented patches without active lesions on his right 
posterior calf, which covered less than five percent of his 
total body area.  He was diagnosed as having nummular eczema.  
The examiner stated that it was at least as likely as not 
caused by or a result of service.  The examiner noted that 
the pathogenesis of nummular eczema is unknown, but it is 
often seen in atopic individuals.  It is a possibility that 
the Veteran's environment could have triggered the condition.  

Analysis

There are two competent VA medical opinions, both not based 
on a review of the Veteran's service treatment and medical 
history. They addressed the question of a causal relationship 
between current skin difficulties and the Veteran's military 
service.  The 2009 VA examiner concluded that the Veteran's 
nummular eczema at least as likely as not began during 
service and noted that the pathogenesis of nummular eczema is 
unknown.  Thus, he opined the skin disorder could have been 
triggered by the Veteran's environment.  

The negative opinion was provided by a June 2004 VA examiner 
who opined that it was less likely than not that the 
Veteran's cutaneous eruption was related to service.  The 
examiner stated that it was unclear as to the nature of the 
original inflammatory process or the nature of the possible 
precipitating factors.  

The Board finds that the June 2009 VA examiner's opinion is 
more probative, as the examiner was able to diagnose the skin 
disorder as nummular eczema.  Additionally, the Veteran had 
been diagnosed as having this skin disorder in January 1972 
private treatment records.  The symptoms in the service 
treatment records, in the 1972 private treatment records, and 
the current skin disorder show continuity of symptomatology.  

The opinions place the evidence at least in relative 
equipoise.  With this being the case, the Board finds it 
reasonable to conclude the Veteran's current skin disorder is 
linked to service.  In view of the foregoing, service 
connection for a skin disorder is warranted.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


						(Continued on next page)



ORDER

Entitlement to service connection for a skin disorder is 
granted.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


